Citation Nr: 9909804	
Decision Date: 04/08/99    Archive Date: 04/22/99

DOCKET NO.  98-01 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a macular rash on 
the back, including as a result of exposure to herbicides.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including as a result of exposure 
to herbicides.

3.  Entitlement to service connection for a heart disorder 
with left atrial enlargement and angina.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for a macular rash on the back, COPD, and a heart 
disorder with left atrial enlargement and angina.


FINDINGS OF FACT

1.  There is no competent medical evidence linking the 
veteran's macular rash on the back to his period of active 
service.

2.  There is no competent medical evidence that the veteran 
currently has COPD.

3.  There is no competent medical evidence that the veteran 
currently has a heart disorder with left atrial enlargement 
and angina.


CONCLUSION OF LAW

The claims of entitlement to service connection for a macular 
rash on the back, COPD and a heart disorder with left atrial 
enlargement and angina are not well grounded.  38 U.S.C.A. 
§5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1997).  The threshold question for the Board, however, 
is whether the veteran presents a well grounded claim for 
service connection.  A well grounded claim is one that is 
plausible, capable of substantiation or meritorious on its 
own.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 
136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A claim need not be conclusive, but it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim there is no duty to assist the claimant 
in developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus or link between the 
current disability and the in-service injury.  Id. at 1467-
1468.  Medical evidence is required to prove the existence of 
a current disability and to fulfill the nexus requirement.  
Lay or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In addition to the foregoing, service connection may be 
granted for a disease diagnosed after service discharge when 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  A determination of service 
connection requires a finding of a current disability and a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In regard to the veteran's claim concerning Agent Orange 
exposure, a specifically listed chronic, tropical, or 
prisoner-of-war related disease, or a disease associated with 
exposure to certain herbicide agents (listed disease) is 
considered incurred in service under specified circumstances 
notwithstanding a lack of evidence of such disease during 
service.  38 C.F.R. § 3.309 (1998).  A veteran who served on 
active duty in the Republic of Vietnam during the Vietnam era 
and who has a listed disease is presumed to have in-service 
exposure to a herbicide agent absent evidence to the 
contrary.  38 C.F.R. § 3.309(e).  "Service in the Republic 
of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  38 
C.F.R. § 3.307(a)(6)(iii) (1998).

The listed diseases subject to these provisions are as 
follows: chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  A listed 
disease shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within a year, and respiratory cancers within 30 years, after 
the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
a disorder other than one for which the Secretary has 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also 61 Fed. Reg. 57586-57589 (1996).  Therefore, 
no disorder other than a listed disease is considered chronic 
for purposes of these provisions.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1116 (West 1991); 38 C.F.R. § 3.307(a).  However, the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The veteran's service personnel records disclose that during 
his period of active Army service he served a year long tour 
of duty in Vietnam.  The report of his induction physical 
examination discloses that the veteran had a tinea versicolor 
skin rash upon entering service but that his lungs and heart 
were described as normal.  The report of the veteran's 
separation examination discloses that his skin, lungs and 
heart were all normal upon his leaving service.  There are no 
service medical records associated with the claims file 
showing that the veteran sought or received treatment for or 
was diagnosed with COPD or for a skin or heart disorder in 
service.

The claims file discloses no record of the veteran having 
sought or received medical attention for nearly 15 years 
following his separation from service.  Upon a VA examination 
in October 1982 the examiner noted a skin rash described as 
"erythema" on the veteran's upper abdomen.  The veteran's 
heart and lungs were normal.  The report of a VA dermatology 
examination in April 1989 includes no diagnosis for tinea 
versicolor, erythema or other skin disorder.

VA hospitalization records disclose that the veteran 
underwent in-patient treatment primarily in connection with 
alcohol abuse from August 1983 to April 1984, November 1984 
to March 1985, April to March 1985 and in May 1990.  During 
these hospitalizations the veteran underwent physical 
examinations, the reports of which include no diagnoses for 
COPD or for a skin or heart disorder or veteran complaints of 
these disorders.

The veteran received similar VA inpatient care in July and 
August 1992 during which he also underwent a physical 
examination.  The hospital summary notes that the veteran 
reported himself to have been in poor health and that he had 
a history of childhood hospitalization for a lung disorder, 
fluid accumulation in his lungs, occasional lung infections, 
hypertension, an irregular heartbeat, and a family history of 
heart disease.  He reported having undergone private 
hospitalization for pneumonia in 1990.  The veteran also 
acknowledged smoking two packs of cigarettes a day.  The 
examiner noted objective findings of a slightly moist cough, 
palmar erythema spatter angiomas on his upper arms and chest 
and tinea versicolor on his back.  The examination report 
includes no diagnosis for COPD or for a skin or heart 
disorder.

The record also contains evidence that the veteran received 
private medical treatment.  He sought emergency room 
treatment in January 1996.  A physical examination report 
includes no diagnosis for COPD or for a skin or heart 
disorder.  The veteran also was hospitalized from December 
1996 to January 1997 with complaints including shortness of 
breath, difficulty breathing and chest pains which he 
reported had occurred intermittently for 20 years, and a rash 
on his back which he attributed to exposure to Agent Orange 
during his Vietnam service.  He also reported a history of 
chronic lung disease.  An electrocardiogram taken upon 
admission disclosed a possible left atrial enlargement but an 
otherwise normal heart.  Examination also disclosed a macular 
rash over the veteran's back and rales in the lower right 
base of his lungs.  The veteran was not diagnosed with either 
COPD or a heart disease.

None of the medical evidence associated with the claims file 
includes any medical opinion that a disorder for which the 
veteran claims service connection is causally connected to 
his period of active service.

At his August 1998 Travel Board hearing, the veteran 
testified about his handling of large quantities of 
herbicides during his Vietnam tour of duty in 1966 and 1967.  
He stated that he first noticed a skin rash sometime after 
1980.  The veteran also testified that he developed a 
productive cough and short-windedness "a couple of years 
back" and that he had been treated for a heart disorder for 
about six or seven years.

Based on the evidence, a macular rash over the veteran's back 
is the veteran's only current skin disorder.  However, the 
Board is constrained to conclude that because a macular rash 
is not a disability for which a presumption applies as a 
result of herbicide exposure, see 38 C.F.R. § 3.309(e), and 
because there are no other bases upon which to relate the 
veteran's macular rash to his period of active service, see 
38 C.F.R. § 3.303(d), the veteran's claim of entitlement to 
service connection for a macular rash over his back, 
including as a result of herbicide exposure, is not well 
grounded and must be denied.

Beyond the veteran's own statements, there is no competent 
medical evidence that the veteran currently has COPD or a 
heart disorder.  However, as a lay person with no medical 
training or expertise, his statements alone cannot constitute 
competent evidence of the claimed disorders.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that lay 
persons are not competent to offer medical opinions).  
Inasmuch as the record is devoid of competent medical 
evidence establishing that the veteran currently has COPD or 
a heart disorder, the veteran's claim for service connection 
for those disorders is implausible and must be denied as not 
well grounded.

Because the veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claims.  See Epps, 126 
F.3d at 1468.  The Board is unaware of the existence of 
additional evidence that might well ground the veteran's 
claims and trigger a duty to notify pursuant to 38 U.S.C.A. § 
5103(a).  See McKnight v. Gober, 131 F.3d 1483, 1484-1485 
(Fed. Cir. 1997).  
ORDER

The veteran's appeal is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals


 

